DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to pool cleaning system for cleaning debris on submerged surfaces of swimming pools.
With regards to claim 20, Porat (US 2011/0290707) discloses a self-propelled pool cleaner for cleaning debris from a submerged surface of a swimming pool (paragraph 78, fig.1), comprising:
means for moving the vehicle body within the swimming pool (paragraph 78, ln.8-11);
a filter configured to retain debris collected from the submerged surface (paragraph 78, ln.8-11).
Meneire (US 7,362,351) discloses at least one camera for capturing an image of at least a first portion of the submerged surface (col.6, ln.21-30);
a controller in electronic communication with the at least one camera, and configured to generate an image to be displayed (col.14, ln.52-58).
Hui (US 2011/0049023) discloses a self-propelled pool cleaner for cleaning debris from a submerged surface of a swimming pool, comprising:
a vehicle body (paragraph 51);
means for moving the vehicle body within the swimming pool (paragraph 50).
The prior art, either singularly or in combination, does not disclose the limitation “a controller positioned on or in the body, in electronic communication with the at least one camera, and configured to generate, in response to the captured image, at least one control signal to cause movement of the body within the swimming pool to, or away from, the first portion of the submerged surface” of claim 20.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 20. 
With regards to claim 21, Porat (US 2011/0290707) discloses a system for cleaning debris from a submerged surface of a swimming pool (paragraph 78, fig.1), comprising:
a self-propelled pool cleaner (paragraph 78) comprising:

a filter configured to retain debris collected from the submerged surface by the self-propelled pool cleaner (paragraph 78, ln.8-11).
Meneire (US 7,362,351) discloses at least one camera for capturing an image of at least a first portion of the submerged surface (col.6, ln.21-30);
a controller in electronic communication with the at least one camera, and configured to generate an image to be displayed (col.14, ln.52-58).
Hui (US 2011/0049023) discloses a system for cleaning debris from a submerged surface of a swimming pool, comprising:
a self-propelled pool cleaner comprising:
a vehicle body (paragraph 51);
means for moving the vehicle body within the swimming pool (paragraph 50).
The prior art, either singularly or in combination, does not disclose the limitation “a controller positioned on or in the body, in electronic communication with the at least one camera, and configured to generate, in response to the captured image, at least one control signal to cause movement of the body within the swimming pool to, or away from, the first portion of the submerged surface” of claim 21.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 21. 
With regards to claim 22, Porat (US 2011/0290707) discloses a system for cleaning debris from a submerged surface of a swimming pool (paragraph 78, fig.1), comprising:
a self-propelled pool cleaner (paragraph 78) comprising:
means for moving the vehicle body within the swimming pool (paragraph 78, ln.8-11);
a filter configured to retain debris collected from the submerged surface (paragraph 78, ln.8-11). 
Meneire (US 7,362,351) discloses at least one camera for capturing an image of at least a first portion of the submerged surface (col.6, ln.21-30);
a controller in electronic communication with the at least one camera, and configured to generate an image to be displayed (col.14, ln.52-58).

a self-propelled pool cleaner comprising:
a vehicle body (paragraph 51);
means for moving the vehicle body within the swimming pool (paragraph 50).
The prior art, either singularly or in combination, does not disclose the limitation “a controller in electronic communication with the at least one camera and configured to generate, in response to the captured image, at least one control signal to cause movement of the body within the swimming pool to, or away from, the first portion of the submerged surface” of claim 22.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 1/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 9,995,051 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488